           Case 2:18-mc-00145-TLN-EFB Document 22 Filed 11/13/20 Page 1 of 4



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:18-MC-00145-TLN-EFB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                 v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $28,000.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Ryan

18 Raczkowski (“Raczkowski”), by and through their respective counsel, as follows:

19          1.      On or about June 27, 2018, claimant Raczkowski filed a claim in the administrative

20 forfeiture proceedings with the United States Postal Inspection Service with respect to the Approximately

21 $28,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on April 13, 2018.

22          2.      The United States Postal Inspection Service has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person

24 to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than

25 the claimant has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                     1
                                                                              Stipulation to Extend Time to File Complaint
           Case 2:18-mc-00145-TLN-EFB Document 22 Filed 11/13/20 Page 2 of 4



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline was September 25, 2018.

 4          4.      By Stipulation and Order filed September 28, 2018, the parties stipulated to extend to

 5 December 24, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      By Stipulation and Order filed December 28, 2018, the parties stipulated to extend to

 9 February 22, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.      By Stipulation and Order filed March 4, 2019, the parties stipulated to extend to May 23,

13 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      By Stipulation and Order filed May 23, 2019, the parties stipulated to extend to August

17 21, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

19 forfeiture.

20          8.      By Stipulation and Order filed August 21, 2019, the parties stipulated to extend to October

21 21, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          9.      By Stipulation and Order filed October 18, 2019, the parties stipulated to extend to

25 December 20, 2019, the time in which the United States is required to file a civil complaint for forfeiture

26 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

27 subject to forfeiture.

28
                                                          2
                                                                               Stipulation to Extend Time to File Complaint
           Case 2:18-mc-00145-TLN-EFB Document 22 Filed 11/13/20 Page 3 of 4



 1          10.     By Stipulation and Order filed December 17, 2019, the parties stipulated to extend to

 2 February 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 3 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 4 subject to forfeiture.

 5          11.     By Stipulation and Order filed January 31, 2020, the parties stipulated to extend to May

 6 18, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 7 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 8 forfeiture.

 9          12.     By Stipulation and Order filed May 15, 2020, the parties stipulated to extend to August

10 17, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          13.     By Stipulation and Order filed August 10, 2020, the parties stipulated to extend to

14 November 16, 2020, the time in which the United States is required to file a civil complaint for forfeiture

15 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

16 subject to forfeiture.

17          14.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

18 to January 15, 2021, the time in which the United States is required to file a civil complaint for forfeiture

19 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

20 subject to forfeiture.

21          15.     Accordingly, the parties agree that the deadline by which the United States shall be

22 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

23 alleging that the defendant currency is subject to forfeiture shall be extended to January 15, 2021.

24    Dated:      11/13/2020                                  MCGREGOR W. SCOTT
                                                              United States Attorney
25

26                                                            /s/ Kevin C. Khasigian
                                                              KEVIN C. KHASIGIAN
27                                                            Assistant U.S. Attorney
28
                                                          3
                                                                               Stipulation to Extend Time to File Complaint
          Case 2:18-mc-00145-TLN-EFB Document 22 Filed 11/13/20 Page 4 of 4



 1    Dated:    11/13/2020                      /s/ Kendell K. Ali
                                                KENDELL K. ALI
 2                                              Attorney for Ryan Raczkowski
                                                (As authorized via phone)
 3

 4
           IT IS SO ORDERED.
 5
     Dated: November 13, 2020
 6

 7                                          Troy L. Nunley
                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            4
                                                                Stipulation to Extend Time to File Complaint
